EXHIBIT 10.2
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(Post-2004 Terms)
WHEREAS, the Applied Industrial Technologies, Inc. Deferred Compensation Plan
for Non-Employee Directors (formerly known as the Bearings, Inc. Deferred
Compensation Plan for Non-Employee Directors and hereinafter referred to as the
“Plan”) was established effective as of July 1, 1991, by Bearings, Inc., the
predecessor to Applied Industrial Technologies, Inc. (hereinafter referred to as
the “Company”) to provide non-employee members of the Board of Directors of the
Company (hereinafter referred to as “Directors”) with a means by which to defer
receipt of all or a portion of the compensation payable to them for their
services as Directors; and
WHEREAS, the Plan was most recently restated as of September 1, 2003; and
WHEREAS, in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (hereinafter referred to as “Section 409A”) and to facilitate
administration of certain nonqualified deferrals thereunder, the Plan is hereby
bifurcated effective January 1, 2005, into two parts; namely, one part consists
of the Plan, as in effect on October 3, 2004 (hereinafter referred to as the
“Frozen Terms”), and which is frozen and shall not be modified except as
permitted under Section 409A so as to preserve the grandfathered status of
deferrals and related earnings thereunder, and the second part which consists of
the post-2004 terms of the Plan, as amended effective January 1, 2005, for
compliance with Section 409A (hereinafter referred to as the “Post-2004 Terms”);
and
WHEREAS, deferrals earned or vested after December 31, 2004, and before the Plan
was bifurcated and amended have been made and administered in good faith in
accordance with the requirements of Section 409A;
NOW, THEREFORE, effective January 1, 2005, the Post-2004 Terms of the Plan are
hereinafter set forth.

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.1 Definitions. As used herein, the following words shall have the meanings
hereinafter set forth unless otherwise specifically provided.
(1) The term “Beneficiary” shall mean the person or persons who, in accordance
with the provisions of Article V, is entitled to distribution hereunder in the
event a Participant dies before his interest under the Plan has been distributed
to him in full.
(2) The term “Board” shall mean the Board of Directors of the Company.
(3) The term “Change in Control” shall mean a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company that constitutes a “change in control”
under Section 409A.
(4) The term “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. Reference to a section of the Code shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
(5) The term “Committee” shall mean the Corporate Governance Committee of the
Board, or such other committee of the Board that is designated by the Board to
administer the Plan. The Committee shall be constituted so as to satisfy any
applicable legal requirements including the requirements of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 or any similar rule which
may subsequently be in effect. The members shall be appointed by, and serve at
the pleasure of, the Board and any vacancy on the Committee shall be filled by
the Board.
(6) The term “Common Shares” shall mean the common stock of the Company.
(7) The term “Company” shall mean Applied Industrial Technologies, Inc., its
corporate successors, and any corporation into or with which it is merged or
consolidated.
(8) The term “Compensation” shall mean the retainer and fees paid by the Company
to a Director for his services as a Director.

 

 



--------------------------------------------------------------------------------



 



(9) The term “Deferral” shall mean that portion of the Compensation which a
Participant elects to defer pursuant to the terms of the Post-2004 Terms.
(10) The term “Deferral Account” shall mean the bookkeeping account established
under the Plan in the name of each Participant to reflect the Deferrals of such
Participant.
(11) The term “Director” shall mean any non-employee member of the Board of
Directors of the Company.
(12) The term “Election Form” shall mean the form which may be electronic,
telephonic or hard copy and on which a Director elects to defer compensation
under the Post-2004 Terms as provided in Section 2.1.
(13) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such section.
(14) The term “Fair Market Value” shall mean the average of the high and low
prices of a Common Share as reported on the composite tape for securities listed
on the New York Stock Exchange for the date in question, provided that if no
sales of Common Shares were made on said exchange on that date, the average of
the high and low prices of a Common Share as reported on said composite tape for
the nearest preceding day on which sales of Common Shares were made on said
Exchange.
(15) The term “Fiscal Year” shall mean the fiscal year of the Company, which
begins on each July 1 and ends on the subsequent June 30.
(16) The term “Frozen Terms” shall mean the terms of the Plan, as in effect on
October 3, 2004.
(17) The term “Fund” shall mean any investment fund designated by the Committee
in which Deferrals are deemed to be invested; provided, however, that one such
Fund shall be deemed to be invested in Common Shares.
(18) The term “Participant” shall mean a Director who elects to defer all or any
portion of his Compensation under the Plan pursuant to the provisions of
Article II.

 

 



--------------------------------------------------------------------------------



 



(19) The term “Plan” shall mean the Applied Industrial Technologies, Inc.
Deferred Compensation Plan for Non-Employee Directors which, effective as of
January 1, 2005, shall consist of the Frozen Terms and the Post-2004 Terms.
(20) The term “Post-2004 Terms” shall mean the portion of the Plan as set forth
herein with respect to Deferrals earned or vested after December 31, 2004, with
all amendments, supplements, and modifications hereafter made.
(21) The term “Section 409A” shall mean Section 409A of the Code, and the
regulations and rulings promulgated thereunder.
(22) The term “Separation from Service” shall mean the termination of services
for the Company by a Participant for any reason other than death.
Notwithstanding the foregoing, whether or not a Participant has incurred a
Separation from Service shall be determined in accordance with the provisions of
Section 409A.
(23) The term “Trust” shall mean the trust maintained pursuant to the terms of
the Applied Industrial Technologies, Inc. Non-Employee Directors Deferred
Compensation Grantor Trust Agreement, with all amendments, supplements, and
modifications.
(24) The term “Unforeseeable Emergency” shall be defined and determined in
accordance with the provisions of Section 409A, which include a severe financial
hardship of a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent (as
defined in Section 152 of the Code (without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B) of the Code); a loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to the home by
natural disaster not otherwise covered by insurance); or other similar or
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
(25) The term “Valuation Date” shall mean the last day of each Fiscal Year
quarter and any other date as may be designated as such by the Committee.
1.2 Construction. Where necessary or appropriate to the meaning herein, the
singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFERRAL ELECTIONS
2.1 Participation and Elections to Defer. Each Director who was participating in
the Plan under the Frozen Terms as of December 31, 2004, and who continues to
serve as an active Director shall be eligible to continue to participate in the
Plan under the Post-2004 Terms as of January 1, 2005. Directors who were not
participating in the Plan under the Frozen Terms and Directors who were elected
to the Board on or after January 1, 2005, shall be eligible to participate in
the Plan under the Post-2004 Terms for services performed after December 31,
2004. As a condition of participation in the Plan, a Director must complete,
sign, and return to the Committee an Election Form, within the time permitted
under Section 2.2 for making elections. A Participant’s Election Form shall
specify the amount or percentage of the Compensation being deferred and the time
and form of payment in accordance with Article IV. The election to defer,
including the election of the time and form of payment, shall be irrevocable as
of the date specified in Section 2.2. Pursuant to Article IV, a Participant may
make a subsequent election to delay payment and change the form of payment of a
Deferral.
2.2 Time of Elections. On or before each December 31 immediately preceding the
first day of the calendar year during which services giving rise to Compensation
will be performed, a Director may elect to defer receipt of all or a portion of
such Compensation that he is eligible to receive from the Company as a Deferral
under the Plan for such calendar year. Such election shall be irrevocable, upon
delivery of the Election Form to the Committee, as of the end of such December
31 with respect to the Compensation for which an election has been made.
Notwithstanding the foregoing, a Director who has not previously been eligible
to participate in the Plan or in any other nonqualified account balance plan of
the Company that is required to be aggregated with the Plan pursuant to
Section 409A, may file an Election Form with the Committee prior to, or within
30 days of, the date on which he first becomes a Director to participate in the
Plan and to defer all or a portion of his Compensation to be earned for services
to be performed subsequent to the filing of the Election Form and ending on
December 31 of the calendar year in which such filing occurs.
2.3 Special Transition Elections.
(a) Changes in Payment Elections. During 2005, 2006, 2007, and 2008, a
Participant may make elections to receive payment of his Deferrals without
complying with the requirements of Section 4.3; provided that any such election
shall only be effective as follows:
(i) If made in 2006, it shall be applicable only with respect to amounts that
would not otherwise be payable in 2006 and shall not cause an amount to be paid
in 2006 that would not otherwise be payable in 2006; and
(ii) If made in 2007, it shall be applicable only with respect to amounts that
would not otherwise be payable in 2007 and shall not cause an amount to be paid
in 2007 that would not otherwise be payable in 2007; and

 

 



--------------------------------------------------------------------------------



 



(iii) If made in 2008, it shall be applicable only with respect to amounts that
would not otherwise be payable in 2008 and shall not cause an amount to be paid
in 2008 that would not otherwise be payable in 2008.
(b) 2005 Deferral Elections. In accordance with Q&A-21 of Notice 2005 — 1 and
Section 3.06 of Notice 2006-79, initial deferral elections for calendar year
2005 were permitted to be made on or before March 15, 2005, with respect to
amounts that were not paid or payable at the time of such election.
2.4 Other Election Provisions. Each Participant shall indicate on his Election
Form the allocation of the Deferral to be deemed invested in the Funds. Subject
to the provisions of Article IV and Section 5.7, amounts deferred pursuant to an
election made under the Plan shall be deemed invested in the Funds and shall be
distributed in the manner and at the time set forth on the applicable Election
Form.
ARTICLE III
ACCOUNTS AND INVESTMENTS
3.1 Establishment and Crediting of Accounts. The Deferral Account of each
Participant shall have subaccounts that shall reflect the Funds into which
Deferrals are deemed invested and credited pursuant to the applicable Election
Form filed by the Participant with the Committee.
3.2 Amount of Deferrals. If a Participant elects to have Compensation deferred
under the Plan as a Deferral and invested in a Fund, other than a Fund comprised
of Common Shares, 100% of the amount of such Deferral deemed so invested in such
Fund shall be credited to his Deferral Account and subaccounts in accordance
with his duly filed Election Form. If the Participant elects to have some or all
of his compensation deferred under the Plan as a Deferral and invested in a Fund
comprised of Common Shares, prior to January 1, 2009, 125% of the amount of such
Deferral, and on and after January 1, 2009, 100% of the amount of such Deferral,
deemed so invested in such Fund shall be credited to his Deferral Account and
subaccounts in accordance with the terms of his duly filed Election Form. Any
such Deferral shall be credited to the Deferral Account of a Participant as of
the last day of the Fiscal Year quarter during which the Deferral would have
otherwise been payable to such Participant.
3.3 Adjustment of Accounts. As of each Valuation Date, the value of each
Deferral Account shall be adjusted to reflect deemed earnings, losses,
dividends, distributions, and credits in accordance with procedures adopted by
the Committee or the Board. Common Shares of a Fund credited to any Deferral
Account shall be valued at Fair Market Value.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTION OF ACCOUNTS
4.1 Form of Payments. The value of a Participant’s Deferral deemed invested in a
Fund comprised of Common Shares shall be distributed in Common Shares and the
value of a Participant’s Deferral deemed otherwise invested shall be distributed
in cash. Such value shall be determined as of the most recent Valuation Date.
Subject to the provisions of Section 4.2, a distribution of the value of a
Deferral from a Participant’s Deferral Account shall be made either in a lump
sum or in substantially equal annual installments over a period of not more than
ten years and commencing as of a date specified in such Participant’s Election
Form with respect to such Deferral.
4.2 Time of Payments. In accordance with the provisions of Section 409A, a
Participant shall specify on his Election Form, at the time he defers
Compensation, an objectively determinable payment date, which may include
attainment of a specific age, a date certain, or Separation from Service. Except
as otherwise provided in this Article IV, distribution of the value of a
Deferral (and related earnings and losses) from a Participant’s Deferral Account
shall commence within 60 days of the date specified for commencement on his
applicable Election Form; provided, however, that if such 60-day period begins
in one calendar year and ends in another, the Participant shall not have a right
to designate the calendar year of payment.
4.3 Changing Time or Form of Payments. A Participant may elect to delay payment
or to change the form of payment of the value of a Deferral, if all the
following conditions are met:
(i) Such election will not take effect until at least twelve months after the
date on which the election is made; and
(ii) The payment with respect to which such election is made is deferred for a
period of not less than five years from the date such payment would otherwise be
made; and
(iii) Any election for a “specified time (or pursuant to a fixed schedule)”
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than twelve (12) months prior to the date of the first scheduled payment.
To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.
4.4 No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Participant’s Deferral from his Deferral
Account shall be permitted.

 

 



--------------------------------------------------------------------------------



 



4.5 Emergency Distribution. Upon the written request of a Participant and the
showing of an Unforeseeable Emergency, the Committee may, upon its determination
that such an emergency exists, direct that an amount of such Participant’s
Deferral Account be paid to him. The amount that can be paid shall not exceed
the amount necessary to satisfy the Unforeseeable Emergency plus an amount
necessary to pay taxes reasonably anticipated because of such distribution,
after taking into account the extent to which such emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship). Payment shall be made within 30 days of
the Committee’s determination that an Unforeseeable Emergency exists.
4.6 Distribution Upon Death. In the event that a Participant dies prior to
commencement of payments or while receiving payments under the Post-2004 Terms,
the Company shall pay his Beneficiary the remainder of his Deferral Account
under the Post-2004 Terms in a single sum within 60 days of the Participant’s
death. The Company shall provide each Participant with the form for designating
his Beneficiary. A Participant may change his Beneficiary designation at any
time (without the prior consent of any prior Beneficiary) by executing a revised
Beneficiary designation form and delivering it to the Company before his death.
If no Beneficiary is designated or if the Beneficiary predeceases the
Participant or cannot be located, the Participant’s Deferral Account shall be
paid to the Participant’s estate.
4.7 Distribution in the Event of a Change in Control. Notwithstanding any other
provision of the Post-2004 Terms to the contrary, to the extent permitted under
Section 409A, the Deferral Account of a Participant under the Post-2004 Terms
shall be distributed to such Participant within ten days following the Change of
Control or deferred for payment at a later specified date pursuant to the
election made by the Participant on his Election Form.
4.8 Taxes. In the event any taxes are required by law to be withheld or paid
from any Deferrals or payments under the Plan, the Committee shall cause such
amounts to be withheld from other income or from such payments and shall
transmit the withheld amounts to the appropriate taxing authority.
ARTICLE V
MISCELLANEOUS
5.1 Amendment and Termination of Plan. The Company reserves the right to amend
or terminate the Plan at any time; provided, however, that no amendment or
termination shall affect the rights of Participants to amounts previously
credited to their Deferral Accounts pursuant to Section 3.2.

 

 



--------------------------------------------------------------------------------



 



5.2 Non-Alienation. No benefit under the Plan shall at any time be subject in
any manner to alienation or encumbrance. If any Participant or Beneficiary shall
attempt to, or shall, alienate or in any way encumber his rights or benefits
under the Plan, or any part thereof, or if by reason of his bankruptcy or other
event happening at any time any such benefits would otherwise be received by
anyone else or would not be enjoyed by him, his interest in all such benefits
shall automatically terminate and the same shall be held or applied to or for
the benefit of such person, his spouse, children, or other dependents as the
Committee may select.
5.3 Payment of Benefits to Others. If any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for his affairs because of
illness or accident, any payment due (unless prior claim therefor shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, brother, sister, adult child, or any other
individual deemed by the Company to be maintaining or responsible for the
maintenance of such person. Any payment made in accordance with the provisions
of this Section 5.3 shall be a complete discharge of any liability of the Plan
with respect to the benefit so paid.
5.4 Taxability of Plan Benefits. The Plan is intended to be treated as an
unfunded deferred compensation plan under the Code. If, at any time, it is
determined that amounts deferred pursuant to the Plan are currently taxable to a
Participant or his Beneficiary under Section 409A, the amounts credited to such
Participant’s Deferral Account which become so taxable shall be distributed
immediately to him; provided, however, that in no event shall amounts so payable
under the Plan to a Participant exceed the value of his Deferral Account.
5.5 Funding. The Company may cause Plan benefits to be paid from the Trust which
is a grantor trust that may provide full funding of the Plan benefits in the
event of a potential Change in Control or Change in Control. Subject to the
provisions of the Trust, the obligation of the Company under the Plan to provide
a Participant or Beneficiary with a benefit constitutes the unsecured promise of
the Company to make payments as provided herein, and no person shall have any
interest in, or a lien or prior claim upon, any property of the Company.
Notwithstanding any other provision of the Plan, Plan benefits shall be limited
to the balance of a Participant’s Deferral Account.
5.6 Section 16b Procedures. In conjunction with rules promulgated by the
Securities and Exchange Commission under Section 16 of the Securities Exchange
Act of 1934, as amended, the Company has established Section 16b Procedures
which affect certain transactions under the Plan involving Employer Securities
held for the benefit of a Director. Such Procedures, which are hereby
incorporated into the Plan shall constitute for all purposes a part of the Plan.
In the event that the Procedures conflict with any other provision of the Plan,
the Procedures shall override such other provision and shall be controlling. For
purposes of this Section, the following terms shall have the meaning hereinafter
set forth.
(a) The term “Employer Security” shall mean any qualifying employer security as
defined in Section 407(d)(5) of ERISA which is also an equity security as
defined under the Securities Exchange Act of 1934, as amended.
(b) The term “Officer” shall mean any person who is designated as an “Officer”
of the Company for purposes of Section 16 of the Securities Exchange Act of
1934, as amended.

 

 



--------------------------------------------------------------------------------



 



(c) The term “Section 16b Procedures” or “Procedures” shall mean the
Administrative Procedures Applicable to Officers and Directors Under Employee
Benefit Plans Maintained by Applied Industrial Technologies, Inc., effective as
of January 1, 1997, with all amendments, supplements, and modifications
thereafter made.
5.7 Interpretation. The Board and the Committee shall have full power and
authority to interpret, construe, and administer the Post-2004 Terms, and the
interpretation and construction thereof and actions thereunder by the Board or
the Committee, including any valuation of a Participant’s Deferral Account and
the amount or recipient of the payments to be made from such Deferral Account,
shall be binding and conclusive on all persons for all purposes. No member of
the Board and no designee shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan.
5.8 Claims Procedures. Generally, benefits shall be paid under the Post-2004
Terms without the necessity of filing a claim. Any Director, Participant,
Beneficiary, or other person who believes he is entitled to a benefit under the
Post-2004 Terms (hereinafter referred to as the “Claimant”) may file a written
claim with the Company. A claim must state with specificity the determination
desired by the Claimant.
The Company shall consider the Claimant’s claim within a reasonable time, but no
later than 90 days of receipt of the claim. If the Company determines that
special circumstances require an extension of time for processing the claim, the
Company shall notify the Claimant in writing of the extension before the end of
the initial 90-day period and the written notice shall indicate the special
circumstances requiring an extension of time and the date by which the Company
expects to make a decision. The extension of time shall not exceed 90 days from
the end of the initial 90-day period.
The Company shall notify the Claimant (in writing or electronically) that a
determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Company shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within 90 days of receipt of the claim. Any adverse benefit
determination notice shall describe the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial upon review. If
the notification is made electronically, it must comply with applicable
Department of Labor Regulations.

 

 



--------------------------------------------------------------------------------



 



Upon receipt of an adverse benefit determination, a Claimant may, within 60 days
after receiving notification of that determination, submit a written request
asking the Board to review the Claimant’s claim. Each Claimant, when making his
request for review of his adverse benefit determination, shall have the
opportunity to submit written comments, documents, records, and any other
information relating to the claim for benefits. Each Claimant shall also be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such Claimant’s claim
for benefits. The review shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
regardless of whether the information was submitted or considered in the initial
benefit determination. If a Claimant does not submit his request for review in
writing within the 60-day period described above, his claim shall be deemed to
have been conclusively determined for all purposes of the Plan and the adverse
benefit determination will be deemed to be correct.
If the Claimant submits in writing a request for review of the adverse benefit
determination within the 60-day period described above, the Company (or its
designee) shall notify (in writing or electronically) him of its determination
on review within a reasonable period of time but not later than 60 days from the
date of receipt of his request for review, unless the Company (or its designee)
determines that special circumstances require an extension of time. If the
Company (or its designee) determines that an extension of time for processing a
Claimant’s request for review is required, the Company (or its designee) shall
notify him in writing before the end of the initial 60-day period and inform him
of the special circumstances requiring an extension of time and the date by
which the Company (or its designee) expects to render its determination on
review. The extension of time will not exceed 60 days from the end of the
initial 60-day period.
If the Company (or its designee) confirms the adverse benefit determination upon
review, the notification will describe the specific reason or reasons for the
adverse determination, refer to the specific Plan provisions on which the
benefit determination is based, include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under Section 502(a) of ERISA, and any other required
information under applicable Department of Labor Regulations. The claims
procedure described above shall be administered in a manner not inconsistent
with Section 503 of ERISA and applicable Department of Labor Regulations.
A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.
5.9 Section 409A. Notwithstanding any provision to the contrary in the Plan,
nothing shall restrict the Company’s right to amend the Plan, the Post-2004
Terms, the Frozen Terms, any deferral agreement, and/or any deferral Election
Form, without the consent of Participants and without additional consideration
to affected Participants, to the extent necessary to avoid taxation, penalties,
and/or interest arising under Section 409A, even if such amendments reduce,
restrict, or eliminate rights granted thereunder before such amendments.
Although the Company shall use its best efforts to avoid the imposition of
taxation, penalties, and/or interest under Section 409A, tax treatment of
deferrals and other credits under the Plan (whether the Frozen

 

 



--------------------------------------------------------------------------------



 



Terms or the Post-2004 Terms) is not warranted or guaranteed. If, at any time,
it is determined that amounts deferred pursuant to the Plan are currently
taxable to a Participant or his Beneficiary under Section 409A, the amounts
credited to such Participant’s Deferral Account which become so taxable shall be
distributed immediately to him; provided, however, that in no event shall
amounts so payable under the Plan to a Participant exceed the value of his
Deferral Account. Notwithstanding the foregoing, the Company, the Board, any
Affiliate, or any delegatee shall not be held liable for any taxes, penalties,
interest, or other monetary amounts owed by any Participant, Director,
Beneficiary, or other person as a result of the deferral or payment of any
amounts under the Plan (whether the Frozen Terms or the Post-2004 Terms) or as a
result of the administration of amounts subject to the Plan (whether the Frozen
Terms or the Post-2004 Terms).
5.10 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
5.11 Governing Law. The provisions of the Plan shall be governed and construed
in accordance with the laws of the State of Ohio, without regard to its conflict
or choice of law principles.
Executed at Cleveland, Ohio, this 11 day of December, 2008.

            APPLIED INDUSTRIAL TECHNOLOGIES, INC.
      By:   /s/ David L. Pugh         Title: Chairman & CEO             

 

 